Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent State Commissioner of Social Services, made December 20, 1972, which, after a hearing, refused to grant petitioner a waiver of relevant provisions of the Life Safety Code of the National Fire Protective Association (21st ed., 1967) and to certify petitioner as a provider of skilled nursing home care in accordance with the provisions of title 19 of the Federal Social Security Act (U. S. Code, tit. 42, § 1396a). Determination confirmed and proceeding dismissed on the merits, without costs. We are of the opinion that the Commissioner of Social Services properly concluded that petitioner had failed to establish that a waiver will not adversely affect the health and safety of the patients of the nursing home (U. S. Code, tit. 42, § 1396a, subd. [a], par. [28], el. [F], subel. [i]; Code of Fed. Reg., tit. 45, § 249.33; cf. McKinney v. Lavine, 42 A D 2d 572). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.